Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000572
                                                         27-OCT-2017
                                                         08:12 AM



                           SCWC-16-0000572

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            NIKILYN LOVE,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000572; CASE NO. 3DTA-16-00995)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Nikilyn Love’s

application for writ of certiorari filed on September 5, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, October 27, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson